      Case 4:18-cv-00137-MW-CAS Document 64 Filed 11/21/19 Page 1 of 1




         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

NATIONAL RIFLE ASSOCIATION
OF AMERICA, INC., et al.,

             Plaintiffs,

v.                                           Case No. 4:18cv137-MW/CAS

RICK SWEARINGEN, in his official
capacity as Commissioner of the
Florida Department of Law
Enforcement, et al.,

          Defendants.
_________________________/

              ORDER GRANTING MOTION TO WITHDRAW

      This Court has considered, without hearing, the Motion to Withdraw of

David H. Thompson, John D. Ohlendorf, and Davis Cooper as counsel for

Plaintiffs. The motion is GRANTED. The Clerk shall disconnect the notice of

electronic filing for withdrawing counsel. Plaintiff shall continue to be represented

by remaining counsel of record.

      SO ORDERED on November 21, 2019.



                                       s/ MARK E. WALKER
                                       Chief United States District Judge
